DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2008 060 068 to Chahed.  
	The Chahed reference discloses a flexible sealing tube to be installed in and extend along a bore in the ground for use in a system for exchanging of energy with the ground, the flexible sealing tube comprising a first tube end (8) installed at an inner part of the bore, the flexible sealing tube being closed in the first tube end.  The flexible sealing tube further comprising a first channel (1) and a second channel (2) extending in a longitudinal direction of the flexible sealing tube, and first and second channels being in fluid connection with each other at (6), as recited in claims 1 and 20.  The first and second channels each comprises a first end portion, the first end portions being located adjacent to the first tube end, and wherein the first and second channels are in fluid connection with each other in the first end portions, as recited in claim 2.  The flexible sealing tube comprises a second tube end, as recited in claim 3.  The first and second channels each comprises a second end portion being located adjacent to the second tube end and the second end portions of the first and second channels are each adapted to be operatively connected to a heat exchanging device (4, 5), as recited in claim 4.  The second tube end is closed and the first and second channels are operatively connected to the heat exchanging device via a respective first and second inlet/outlet openings provided in the flexible sealing tube, as recited in claim 5.   The fluid communication between first and second channels is formed by an opening between the first and second channel, as recited in claim 8.  The flexible sealing tube is formed of a flexible thermoplastic, preferably polypropylene, as recited in claim 10.  Chahed does not specifically disclose the method of manufacture of the flexible sealing tube recited in claims 1 and 7, however, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chahed in view of U.S. 2018/0320897 to Carney et al.  
Chahed discloses the recited structure with the exception of disclosing one of the inlet/outlet openings being provided with a valve.  Carney et al. discloses a heat transferring system (200) including first (201) and second (202) conduits in fluid communication with each other, wherein at least one of the inlet/outlet openings is provided with a valve means (240).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide to at least one of the inlet/outlets of the Chahed device a valve, as suggested by Carney et al., in order to regulate the flow into and out of the system.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chahed in view of U.S. 4,478,661 to Lewis.
Chahed discloses the recited structure, including forming the flexible sealing tube of a flexible material that may be folded and sealed in order to form the first and second channels, but does not specifically disclose the material as comprising a textile material.  The Lewis reference discloses a flexible hose constructed from a tubular plastic liner component and a reinforcing tubular fabric/textile cover component.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the flexible sealing tube of Chahed such that it comprises or includes a textile material, as suggested by Lewis, in order to provide a flexible reinforcing layer to strengthen and protect the sealing tube. 
Allowable Subject Matter
Claims 12-19 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing heat exchanging tubes, and/or co-axial tubing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


June 14, 2022
P. F. Brinson